DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunahara (US 2008/0088139).
Regarding claim 1, Shigeyuki teaches An outer handle device for a vehicle door (fig. 2) comprising a base (12) that is mounted on an outer panel of the vehicle door (9) from an inside of the outer panel (fig. 2), an operating handle (11) that is disposed on an outside of the outer panel (fig. 2) and has a support shaft (3a) extending along a swing axis (axis going longitudinally through part 31a) on a support arm part (31) entering the inside of the outer panel from the outside of the outer panel (fig. 4), and a support member (5) that is fitted to the base (fastened with member 16), engages with the support arm part from a rear side of the support arm part (fig. 8), and retains displacement of the operating handle in at least a vehicle fore-and-aft direction (per fig. 8, 5 retains the handle from moving 

    PNG
    media_image1.png
    416
    517
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Shigeyuki teaches the outer handle device for a vehicle door according to Claim 1, wherein the restricting part (annotated figure 1) is formed integrally with the base (part number 4 is the base) so as to face the outer panel (annotated figure 1) and is in contact with a restricting face (annotated figure 1) formed on the support shaft (31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sunahara in view of Saitou (US 8777281 B2).
Regarding claim 3, Shigeyuki teaches the outer handle device for a vehicle door according to Claim 2, wherein the base (4) comprises a pair of support side walls (4h and 4g) that are disposed on opposite sides of the support member (fig. 11) and support the support member so as to be swingable between a standby position (fig. 10b) and an assembled position (fig. 10a), a pair of front and rear linking bodies (annotated figure 2) in a fore-and-aft direction and connect the support side walls to each other, and a reinforcing body that connects the linking bodies to each other and supports the restricting part. 
Shigeyuki does not teach wherein the front and rear linking bodies are disposed across a gap therebetween.  
Saitou along with many others teach a similar outer handle device which incorporates a gap in the base in the area of the side walls (fig. 8).  
It would have been obvious to one of ordinary skill in the art to incorporate a gap in this area to allow the linking bodies to be disposed across.  Including a gap in the base area of the side walls allows for the insertion of the support shaft into the base while fitting the shaft into the support member.  Shigeyuki’s outer handle device is able to function in the same manner as the applicant’s invention and allows the insertion of the support shaft into the unit without utilizing a gap in the base area of the side walls, therefore the incorporation of a gap in the base area does not make the handle assembly patentably distinct.  

    PNG
    media_image2.png
    504
    580
    media_image2.png
    Greyscale

Annotated Figure 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675